STUMBO, Justice,
concurring in part and dissenting in part.
I agree with the majority’s analysis except that I believe that the Revenue Cabinet’s lien has superior status as to the interest that Panbowl held in the drill as a result of its down payment of $11,500.00. The Revenue Cabinet’s lien attached to that equitable interest that existed as a result of the down payment at the time the purchase money security interest was created. I would not hold that because the equitable interest was *189subsequently consumed by accrued interest, the tax lien loses its priority upon the sale of the property. Thus, I would hold that the first $11,500.00 realized by the sale of Pan-bowl’s drill was payable to the Revenue Cabinet.
STEPHENS, C.J., joins this opinion.